Citation Nr: 9916578	
Decision Date: 06/16/99    Archive Date: 06/21/99

DOCKET NO.  98-16 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an increased disability rating for tinnitus, 
currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Don Hayden, Counsel

INTRODUCTION

The veteran served on active duty from March 1969 to October 
1970.  This matter initially came before the Board of 
Veterans' Appeals (Board) on appeal from a July 1996 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office in San Diego, California (RO) which denied service-
connection for hearing loss in the left ear.  The rating 
decision was based on an original claim for compensation 
received in April 1996,

In August 1997, the Board remanded the issue of service-
connection for hearing loss.  Following completion of the 
directed action, an April 1998 rating decision granted 
service-connection for hearing loss in the left ear and 
tinnitus which was rated as 10 percent disabling.  The RO 
determined that referral for an extraschedular rating for 
tinnitus was not warranted.  The current matter has come 
before the Board on appeal for the rating assigned for the 
tinnitus.  

The veteran appears to be claiming entitlement to a total 
disability rating due to individual unemployability by reason 
of service-connected disabilities.  This claim has not been 
adjudicated by the RO and it is not inextricably intertwined 
with the issue presented on appeal.  Kellar v. Brown, 6 
Vet.App. 157 (1994) at 162 (a veteran's claim for extra-
schedular consideration of a service-connected disability, 
was not inextricably intertwined with a TDIU rating claim).  
Accordingly, that matter is referred to the RO for 
appropriate action.

It is noted that the veteran requested advancement on the 
docket in his substantive appeal.  A motion for advancement 
on the docket is to be filed not with the RO, but with the 
Board's Director of Administrative Service, as prescribed by 
38 C.F.R. § 20.900(c).  Hence, the Board was unaware of the 
motion until shortly before the March 1999 hearing at the RO.  
At that hearing, the veteran was permitted to orally present 
a motion for advancement on the docket.  It was explained 
that it was necessary that the requested Board hearing first 
be held and then transcribed before the appeal could be 
considered on the merits.  As this has been accomplished and 
the case is now ready for decision, the Board will proceed to 
adjudicate the appeal without referral of the advancement 
motion.


FINDINGS OF FACT

1.  All evidence necessary to adjudicate the issue of 
entitlement to an increased rating for tinnitus is of record.  

2.  The veteran is presently receiving the maximum schedular 
rating for tinnitus.  

3.  Tinnitus does not present an exceptional or unusual 
disability picture with related factors such as marked 
interference with employment or the need for frequent periods 
of hospitalization as to render impractical the application 
of the regular schedular standards.


CONCLUSIONS OF LAW

1.  A disability rating in excess of 10 percent for tinnitus 
is not warranted.  38 U.S.C.A. §§ 1155, 5107(a); 38 C.F.R. 
§ 4.87b, Diagnostic Code 6260 (1998).

2.  The criteria for referral for an extraschedular rating 
for tinnitus have not been met.  38 C.F.R. § 3.321(b)(1) 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At an October 1997 VA audiology examination, it was recorded 
that the veteran had had an episode of severe, constant 
ringing in both ears, following acoustic trauma, which lasted 
about one week.  At the time of the examination, he reported 
that the ringing in his ears was periodic and occurred in 
both ears.  The examiner reported that the veteran's tinnitus 
was "was most noticeable in the evening, when it was quiet 
in his house."  The pertinent diagnosis was periodic 
tinnitus in the left ear.  

At a November 1997 VA medical examination of the ears, it was 
recorded that the veteran complained of progressive hearing 
loss and tinnitus.  The examiner reported that the "hearing 
loss gives [the veteran] difficulty in situations where there 
is increased background noise, including crowds, restaurants, 
classrooms, etc.  The tinnitus bothers him most notably at 
night, when trying to fall asleep."  

VA outpatient treatment records show that the veteran was 
seen in May 1998 complaining of ringing in both ears; he 
reported difficulty sleeping because of the problem.  He 
reported ringing in both ears "off & on" since the early 
1970's, which had become worse in the prior two or three 
years.  There was no pain, dizziness, lightheadedness, 
positional change, nausea or vomiting.  The assessment was 
chronic tinnitus. 

VA outpatient treatment records show that the veteran was 
seen in June 1998.  His complaints included more persistent 
tinnitus for the last two and a half years, which was 
continuous but worsening at night.  It was reported that the 
veteran was taking lorazepam, 2.5 mg at night when needed for 
insomia, but that this did not help.  The assessments 
included chronic tinnitus and rule out hearing loss.  It was 
recommended that the veteran obtain symptomatic relief at 
night by tuning his radio to a "static channel" to distract 
from the ringing in his ears.

In a November 1998 statement, the veteran reported that he 
had worked two days in August 1998, but could not continue 
and got another job.  

VA outpatient treatment records dated in February and March 
1999 show that the veteran complained of tinnitus "off & 
on" for 30 years, which was worse at night.  The veteran was 
seen for complaints of difficulty sleeping because of ear 
pain.  An unrelated disorder of the ears was diagnosed and 
treated.

At a March 1999 hearing before the undersigned at the RO, the 
veteran testified that tinnitus caused problems with 
concentrating which interfered with his ability to work and 
to study to obtain a better job.  Hearing transcript (T.) at 
2.  He said that in September 1998 he had tried to work at a 
manufacturing company, but had been unable to tolerate the 
noise.  Id. at 3.  Prior to the tinnitus increasing in 
severity, he had worked for a sanitation company and had been 
the head custodian for a school district.  Since the tinnitus 
increased in severity, he had seen doctors and been 
prescribed medication.  Id. at 4.  The tinnitus had affected 
his sleep; he only slept three to four hours a night.  During 
a typical day, he would read newspapers and "listen to the 
static radio on the static channel" to alleviate the 
tinnitus.  Id. at 5.  He reported that he had last worked in 
September 1998.  Id. at 6.  He had been injured at that job 
and had been sent to computer school.  He started having 
problems with noise at school and said "it wasn't a learning 
environment . . . ."  Id. at 7.  He had been a head 
custodian for about eight years and previously been a 
sanitation supervisor.  Id. at 8.  He testified that he was 
not working because of the tinnitus.  He found it difficult 
to fill out an employment application because of the 
tinnitus.  Id. at 9.  

Criteria and Evaluation

The Board finds that the development directed in the remand 
has been completed.  Stegall v. West, 11 Vet. App. 268 
(1998).  

Disability evaluations are intended to compensate for the 
average impairment of earning capacity resulting from 
service-connected disabilities, insofar as can practicably be 
determined.  They are primarily established by comparing 
objective examination findings with the criteria set forth in 
the Schedule for Rating Disabilities (Schedule).  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1 (1998).  

In general, an allegation of increasing severity of a 
service-connected disability establishes a well-grounded 
claim for an increased rating.  Proscelle v. Derwinski¸ 
2 Vet. App. 629 (1992).  The veteran has asserted that his 
service-connected tinnitus has increased in severity and is 
more disabling than 10 percent, establishing a well-grounded 
claim for an increased rating.  The available treatment 
records have been obtained and the veteran has been examined.  
There does not appear to be any additional available 
evidence.  Accordingly, the Board finds that the VA has 
fulfilled its duty to assist the veteran in developing the 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a).  

Persistent tinnitus as a symptom of head injury, concussion 
or acoustic trauma is rated 10 percent disabling.  38 C.F.R. 
§ 4.87a, Diagnostic Code 6260.  

The veteran is presently receiving the maximum schedular 
rating for tinnitus.  Because a schedular rating in excess of 
10 percent for tinnitus alone is not authorized, a rating in 
excess of 10 percent may not be assigned on a schedular 
basis.  

To accord justice to the exceptional case where the schedular 
evaluations are found to be inadequate, the VA Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  
The veteran has asserted that the tinnitus interferes with 
his sleep and ability to concentrate.  He asserts, in 
essence, that he should rated more than 10 percent for 
tinnitus, because it is loud, continuous, impairs his 
concentration and sleep, and results in marked industrial 
impairment.  

The RO considered whether referral for consideration of an 
extraschedular rating was warranted for tinnitus and decided 
that it was not.  Hence, the matter is properly before the 
Board for decision.  See Floyd v. Brown, 9 Vet.App. 88 
(1996).  

The Board must determine whether the veteran's service 
connected tinnitus, in and of itself, presents such an 
exceptional or unusual disability picture as to warrant an 
extraschedular evaluation.  The impairment resulting from any 
other disorder cannot be considered in this determination.

One of the factors to be considered in this determination is 
whether there have been frequent periods of hospitalization 
for tinnitus.  The record does not show that hospitalization 
for tinnitus has been required at any time.  

While the veteran asserts that his tinnitus has markedly 
interfered with employment, this is not adequately supported 
by the record.  He has said that he had to quit a 
manufacturing job because he could not tolerate the 
associated noise (T. at 3) and had to quit school where he 
went for retraining because of the noisy atmosphere (T. at 
7).  However, during a November 1997 VA audiology 
examination, it was recorded that the veteran's hearing loss, 
not his tinnitus, bothered him when there was increased 
background noise, such as in crowds, restaurants, and 
classrooms.  It was reported at that time and at the December 
1997 VA medical examination that the tinnitus bothered the 
veteran most notably at night, when he was trying to sleep.  
The record shows that the veteran was advised to turn the 
radio on and was given medication to help him sleep.  The 
record does not reflect that his complaints regarding an 
inability to tolerate noise or to concentrate in a noisy 
environment are attributable to his tinnitus.  There is no 
competent medical evidence that makes such a correlation.  
Rather the medical evidence appears to correlate these 
difficulties with defective hearing, rather than tinnitus.

The veteran also indicated that he finds it difficult to fill 
out an employment application because his tinnitus impairs 
his concentration.  T. at 9.  However, he testified that he 
would read newspapers during a typical day. T. at 5.  While 
this is not in itself dispositive of the matter, the fact 
that the veteran retains the necessary degree of 
concentration to read a newspaper does lend credence to the 
assertion that his concentration is so impaired as to result 
in marked interference with employment.  It is understandable 
that the veteran's tinnitus is distracting and results in 
industrial impairment, as is contemplated by the compensable 
schedular evaluation now assigned.  There is no competent 
medical evidence suggesting that the tinnitus, in itself, 
results in such impairment as to degrade the veteran's 
concentration to the point that marked interference with 
employment results

It appears from the record that he lost his last full-time 
employment, as a head custodian, because of an unrelated 
injury, not tinnitus.  He attended computer school for 
vocational rehabilitation purposes following that injury.  
When attending computer school, he started having problems 
with noise in the classroom.  T. at 7.  He has reported that 
he last worked in September 1998 in 2 manufacturing jobs, but 
had to leave because of the noise.  T. at 2-3.  Again, as 
noted above, it appears that the interference with employment 
described by the veteran is not shown by competent medical 
evidence to be attributable to his tinnitus or fatigue 
resulting from lack of sleep due to tinnitus.  The veteran's 
difficulties in noisy environments were attributed to 
defective hearing and his loss of his long-term employment as 
a school custodian resulted from an unrelated injury, not 
tinnitus.

Accordingly from a careful review of the evidence, the Board 
concludes that the preponderance of the evidence is against 
the conclusion that the veteran's tinnitus presents such an 
exceptional or unusual disability picture as to warrant the 
assignment of an increased rating, above 10 percent, on an 
extraschedular basis.

Although this appeal was taken from an initial rating 
assigned following a grant of service connection based on an 
original claim, the question of staged ratings need not be 
considered, since the ratings for tinnitus is the maximum 
that can be assigned and were effective the day the original 
claim for benefits was received.  Thus, a 

higher rating could not be assigned for tinnitus.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  


ORDER

A disability rating in excess of 10 percent for tinnitus is 
denied.  



		
	Steven L. Keller
	Member, Board of Veterans' Appeals



 

